Citation Nr: 0702667	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted from September 26, 2002, for 
post-traumatic stress disorder (PTSD), currently rated as 30 
percent disabling?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from August 1944 
to August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The December 2003 RO decision granted entitlement to service 
connection for the veteran's PTSD, and assigned a 30 percent 
disability rating, effective September 26, 2002.  The 30 
percent disability evaluation has remained in effect to the 
present time.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

Evidence of record indicates that the veteran has been in 
treatment at the New Bedford, Massachusetts, Vet Center since 
September 2002.  For example, the claims file contains a 
written statement of this fact, dated in February 2005, from 
the veteran's readjustment therapist at said Vet Center.  The 
claims file, however, is missing the support group or group 
therapy treatment records that would in all likelihood have 
been generated in the course of the veteran's ongoing 
outpatient treatment during the years since.  The Board notes 
that the RO previously attempted, with two requests, to 
obtain such records from the aforementioned Vet Center.  Vet 
Center records are, however, Federal records, and there is no 
showing that further efforts to secure them would be futile.  
38 U.S.C.A. § 5103.  Indeed, Vet Center records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and such records may have 
bearing on the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  A remand is therefore necessary.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In the 
instant case, the original rating assigned in December 2003 
is on appeal, and consideration must therefore be given to 
whether the veteran deserves a higher rating at any point 
since September 26, 2002, the date of filing of the claim 
that commences the pendency of the claim.  The determination 
of the disability evaluation appropriate in the veteran's 
case, however, is impaired by the fact that the only VA 
examination of his PTSD was conducted in November 2003, more 
than three years ago.  On remand, therefore, the veteran is 
to be afforded a VA psychiatric examination of the current 
severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran notice 
under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473, 497 (2006).  The notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.  

2.  The RO must contact the veteran and 
his representative to secure any required 
information and related individual 
authorization, in order to procure all 
records generated at any time since 
September 2002 by the New Bedford, 
Massachusetts, Vet Center, including 
support group or group therapy treatment 
records, and any reports, summaries, or 
other outpatient treatment documentation.  
If any of the pertinent records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file.  The veteran is to be 
notified in writing.  Because Vet Center 
records are Federal records, if they 
cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

3.  After undertaking the above 
development to the extent possible, the 
RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychological testing, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the latest AMIE work 
sheet for rating PTSD, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of his service-
connected psychiatric disorder.  In 
addition to any other information 
required by the AMIE work sheet, the 
examiner must assign a Global Assessment 
of Functioning (GAF) score, and explain 
what the assigned score means.  A 
complete rationale for any opinion 
offered must be provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006).  

6.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make determinations based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in VA's statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received, and any evidence not received, 
and all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  If the veteran 
fails to show for his VA examination, the 
SSOC must cite to 38 C.F.R. § 3.655 
(2006).  A reasonable period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO. 
 The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See §§ 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006). 


____________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

